[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                         ________________________                     FILED
                                                           U.S. COURT OF APPEALS
                                                             ELEVENTH CIRCUIT
                                No. 05-15810                     October 26, 2006
                            Non-Argument Calendar             THOMAS K. KAHN
                          ________________________                   CLERK

                      D.C. Docket No. 05-60106-CR-WPD

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee,

      versus

LESLIE PERKINS,

                                                   Defendant-Appellant.

                         __________________________

               Appeal from the United States District Court for the
                          Southern District of Florida
                         _________________________

                               (October 26, 2006)

Before TJOFLAT, BARKETT and HULL, Circuit Judges.

PER CURIAM:

      Leslie Perkins appeals her convictions and 210-month sentences for

conspiracy to import cocaine, in violation of 21 U.S.C. § 963, and conspiracy to
possess with the intent to distribute cocaine, in violation of 21 U.S.C. § 846. She

challenges both her conviction and her sentence on multiple grounds. Having

considered her arguments in light of the law and the record, we affirm.

                          I. Sufficiency of the Evidence

      Perkins argues that the evidence was insufficient to support a conviction on

the conspiracy counts. First, she contends that, if there was any agreement, it was

an agreement to smuggle a person, rather than drugs, into the United States. She

also argues that her mere knowledge that others in the Bahamas had cocaine was

insufficient to show her active participation in an agreement to import. Finally,

she argues that there was no conspiracy because the purported “cocaine” with

which she was found upon her arrest was actually fake.

      We review de novo challenges to the sufficiency of the evidence, viewing

the evidence in the light most favorable to the government. United States v.

Futrell, 209 F.3d 1286, 1288 (11th Cir. 2000). To support a conviction for

conspiracy to import cocaine, “the government must prove beyond a reasonable

doubt that there existed an agreement between two or more persons to import

narcotics into the United States and that the defendant knowingly and voluntarily

participated in that agreement.” United States v. Arbane, 446 F.3d 1223, 1228

(11th Cir. 2006).

                                         2
       In the instant case, DEA Agent Randy Matschner testified at trial that the

investigation of Leslie Perkins and her husband, Joel Perkins, began when he was

advised that Joel Perkins was looking for a boat to import cocaine from Freeport to

the United States.

       Agent Matschner testified that he contacted Joel Perkins and they arranged a

deal for March 2005 whereby Matschner would pick 20 kilos of cocaine up from

Joel Perkins and do a “turn around trip”1 to pick up another 40 kilos.

Subsequently, Matschner met with both Leslie and Joel Perkins in Deerfield

Beach, Florida and testified that Leslie Perkins participated in the conversation

regarding the planned trip to pick up the cocaine, ultimately suggesting that she

would be on the boat when Matschner met it to transfer the cocaine. Matschner

testified that Joel and Leslie Perkins again later contacted him by three-way

telephone call to discuss Leslie Perkins boarding the vessel in the Bahamas. Joel

Perkins stated a desire to have one of his people on the boat to be responsible for

the cocaine, and Leslie Perkins agreed to board the boat in the Bahamas and return

to the United States with the cocaine. Agent Matschner testified that he advised

her to pack the cocaine in 20 kilo amounts, packaged on ice and hidden from view



       1
         Matschner stated that a “turn around” was a return trip, for more cocaine, immediately
after unloading the first shipment.

                                               3
by frozen seafood.

       Agent Matschner, along with other agents, proceeded to leave Fort

Lauderdale, Florida, for the Bahamas. According to Matschner, Joel Perkins

contacted him, via cell phone, while he was on the boat and told the Agent that

Leslie Perkins was waiting for him in the Bahamas. Matschner then made

telephonic contact with Leslie Perkins and gave her the coordinates of his boat’s

location. Matschner stated that Leslie Perkins told him she would be arriving to

meet his ship in a small white Boston Whaler.

       According to Matschner, when he saw the Boston Whaler approaching, he

observed three persons on board the boat: (1) Marvin Johnson, the supplier of the

drugs, (2) Leslie Perkins, and (3) an unidentified Bahamian male. Matschner

testified that both Johnson and the other man had pistols tucked into their

waistbands. Matschner stated that, as the Boston Whaler was alongside the

undercover boat, he asked Leslie Perkins if the dope was in the cooler, and Leslie

Perkins responded “yes.” Matschner testified that after he helped Leslie Perkins

onto the boat, Johnson handed him the cooler. Matschner asked Johnson if the

dope was in the cooler, and Johnson responded in the affirmative.2 At that point,


       2
          Agent Coddington corroborated Agent Matchner’s testimony. Agent Coddington
testified that he was on board the undercover vessel for security purposes, concealed in the cabin
area of the boat. According to Coddington, he observed a small boat approach their boat,

                                                4
Leslie Perkins was placed in custody. According to Matschner, when he opened

the cooler, it was packed the way he had advised Leslie Perkins to pack it, with ice

and 20-kilo packages, except that there was no fish or lobster.

       When Matschner submitted the packages for analysis by the DEA lab, the

analysis revealed that the cocaine was fake and that the packages he retrieved

contained no controlled substance. A search of Leslie and Joel Perkins’s home,

however, revealed cocaine. Agent Coddington, who led the search of the home,

testified that, in the master bedroom of the Perkins home, he found a shoe box

containing a large amount of U.S. currency and a kilo-sized cocaine brick.

Coddington testified that the cocaine brick was tested and was a high quality of

cocaine. Coddington testified that a green backpack found in the house contained

fake dope and a large digital scale was also found in the backpack. Coddington

testified that the agents conducting the search of the Perkins home also found a

gray safe in the master closet which contained money and a a Ziploc bag

containing 427.8 grams of cocaine.

       Based on the above, we conclude that sufficient evidence was presented

from which a jury could have found that Leslie Perkins was part of the conspiracy


containing two black males and Leslie Perkins. Coddington stated that he observed pistols in the
waistbands of the two men. Coddington testified that Matschner led Leslie Perkins into the
cabin, and Coddington detained her.

                                               5
to import cocaine Furthermore, the fact that the cocaine loaded onto the

undercover boat was fake is not inconsistent with the conclusion that the evidence

was sufficient to support a conspiracy conviction. Although our predecessor

Court, in United States v. Murray, 527 F.2d 401 (5th Cir. 1976), reversed a

conviction where the defendant sold fake dope, that case is inapplicable here. In

Murray, the defendant not only sold fake dope, but his actions were consistent

with someone who intended only to sell a fake substance. Murray, 527 F.2d at

409. In this case, there was sufficient evidence by which the jury could have

inferred that the conspirators’ behavior was consistent with an intention to import

an actual illegal substance. For example, there was much discussion about a turn

around trip, on which Matschner would pick up 40 kilograms of cocaine, and the

jury could have reasonably inferred that the first trip was intended as a test run.

Furthermore, the jury could infer that the conspirators’ behavior was inconsistent

with an intention only to import a fake substance. Actual money was exchanged,

and, since the drugs belonged to Johnson, the conspirators had nothing to gain

from importing a fake substance. Additionally, there was no evidence that Leslie

Perkins knew that the cocaine was fake, and the jury could infer that she did not

know. In a recorded jailhouse telephone conversations between Leslie Perkins

and Johnson, Johnson referred to his decision to put fake drugs on the boat. In

                                          6
this way, the jury reasonably could interpret the facts of this case to be

distinguishable from those in Murray. Thus, “a reasonable trier of fact, choosing

among reasonable interpretations of the evidence, could find guilt beyond a

reasonable doubt.” United States v. Baker, 432 F.3d 1189, 1231 (11th Cir. 2005).

                                     II. Evidentiary Issues

       Perkins argues that the aggregation of alleged errors in the district court’s

evidentiary rulings mandates a new trial.3 Perkins first argues that she was

prejudiced by the playing of the tape of a jailhouse telephone conversation with

Johnson, an alleged co-conspirator, in which she made reference to her decision to

remain silent and not talk to law enforcement. She argues that the district court

failed to properly instruct the jury regarding her right to remain silent. See Doyle


       3
           We review a district court’s evidentiary rulings for an abuse of discretion:

       An abuse of discretion arises when the district court’s decision rests upon a clearly
       erroneous finding of fact, an errant conclusion of law, or an improper application
       of law to fact. We review preserved evidentiary objections for harmless error.
       However, when a party raises a claim of evidentiary error for the first time on
       appeal, we review it for plain error only. Under the plain error standard, before an
       appellate court can correct an error not raised at trial, there must be (1) error, (2)
       that is plain, and (3) that affects substantial rights. If all three conditions are met,
       an appellate court may then exercise its discretion to notice a forfeited error, but
       only if (4) the error seriously affects the fairness, integrity, or public reputation of
       judicial proceedings. Further, we must review the prejudicial effect of all
       evidentiary errors, evaluated under both preserved and plain error standards, in the
       aggregate. We will therefore reverse if the cumulative effect of the errors is
       prejudicial, even if the prejudice caused by each individual error was harmless.

Baker, 432 F.3d at 1202-03 (internal citations omitted).

                                                   7
v. Ohio, 426 U.S. 610, 619 (1976) (“[I]t would be fundamentally unfair and a

deprivation of due process to allow the arrested person’s silence to be used to

impeach an explanation subsequently offered at trial.”).

      In United States v. Miller, 255 F.3d 1282, 1285-86 (11th Cir. 2001), we

held that:

      [a] [Doyle] violation is harmless if the error had no substantial and
      injurious effect or influence in determining the jury’s verdict. For
      example, we have repeatedly held harmless a prosecutor’s single
      reference to the defendant’s post-Miranda silence if it occurs during a
      trial at which the government’s evidence was otherwise
      overwhelming. This is especially so where the prosecutor makes no
      further attempt to ‘highlight’ the defendant’s exercise of Miranda
      rights either in questioning other witnesses or during closing
      argument.

Miller, 255 F.3d at 1285-86 (internal citations and quotation marks omitted).

      In the instant case, not only were the references to Perkins’s silence not

highlighted, but in addition, the district court gave a curative instruction and

redacted the references from the transcript before sending it to the jury room.

Under these circumstances, we cannot say that any error had a “substantial and

injurious effect or influence in determining the jury’s verdict,” and thus, any error

was harmless. Id.

      Perkins next argues that she was prejudiced by Agent Matschner’s “blurting

his improper comments and opinions about” Leslie Perkins being in the Bahamas,

                                          8
having contacts in the Bahamas, and calling telephone numbers in the Bahamas.

She argues that the jury was left with the conclusion that the agents had

information not available to the jury, giving improper weight to the government’s

case. She argues that the district court erred in admitting evidence of her trips and

telephone calls to the Bahamas the year prior to her arrest.

       Perkins concedes on appeal that her objections to the challenged “improper”

testimony were sustained. Furthermore, evidence of Leslie Perkins’s frequent

travel to the Bahamas during the course of the investigation, together with

telephone records showing contact between her phone and those of Joel Perkins

and Johnson, while perhaps not proof of participation in the conspiracy, are

consistent with and probative of such participation.4 The purpose of some or all of

Leslie Perkins’s travel to the Bahamas may in fact have been innocuous.

However, the government was required to show that Leslie Perkins had contact

       4
           As we have explained:

                 Evidence is relevant if it has ‘any tendency to make the existence of any
       fact that is of consequence to the determination of the action more probable or less
       probable than it would be without the evidence.’ Fed.R.Evid. 401. In a criminal
       trial, issues of consequence generally consist of ‘the elements of the offenses
       charged and the relevant defenses (if any) raised to defeat criminal liability.’
       United States v. Hall, 653 F.2d 1002, 1005 (5th Cir.1981). ‘[R]elevant evidence
       is admissible,’ but ‘may be excluded if its probative value is substantially
       outweighed by the danger of unfair prejudice.’ Fed.R.Evid. 402 and 403.

United States v. Williams, 51 F.3d 1004, 1010 (11th Cir. 1995), abrogated on other grounds,
Jones v. U.S., 526 U.S. 227, 231-32 (1999).

                                                9
with the drug sources in the Bahamas, including Johnson, and the jury could

interpret this evidence as probative of that fact.

      Perkins next argues that she was prejudiced by Agent Coddington referring

to her and Joel Perkins’s family home as “her” home and the bedroom as “her”

bedroom. Perkins concedes that all timely objections to such references were

sustained, but again argues that the jury was left with the conclusion that the

agents had information not available to the jury, giving improper weight to the

government’s case. Agent Matschner testified, without objection, that: (1) Leslie

Perkins gave him her address: 3705 Northwest 82nd Ave., Coral Springs, Florida;

(2) the residence was in fact that of Leslie Perkins; (3) he had discovered that Joel

Perkins lived at that same address; (4) a search warrant was obtained for the

Perkins residence; and (5) that the warrant was executed on March 7 with Agent

Ron Coddington the primary agent in charge. Agent Coddington testified, without

objection, that the search warrant was executed at the house at 3705 Northwest

82nd Ave., Coral Springs, Florida. It was not prejudicial to refer to the house as

Leslie Perkins’s house, and the bedroom in the house as Leslie Perkins’s bedroom,

when it was properly established that the house belonged to her and her husband.

      Perkins next argues that her objection was erroneously overruled as to

Agent Matschner’s statement that his life might be in danger, which was why he

                                          10
gave Perkins a fake address. He testified that a false address was necessary “so

nobody’s life would be in jeopardy.” We see no prejudice resulting from the

admission of this statement, as the jury could reasonably infer that the use of a real

address, in an undercover operation, as a general rule and without any specific

reference to the individuals in the instant case, poses an unreasonable risk. The

jury could similarly infer that the use of a fake address in such operations is

prudent, again, with no necessary reflection on the individuals in the instant case.

We do not find reversible error.

      Finally, Perkins argues that the district court erred by allowing seven tapes

of her jailhouse conversations with Johnson to be played, and erred further by

allowing the transcripts to be taken to the jury room. She contends that a

government chart outlining her telephone calls was improperly admitted and

allowed into the jury room during deliberations. Perkins does not explain how or

why these evidentiary decisions were prejudicial or improper. In Davis v. Hill

Engineering, Inc., 549 F.2d 314, 324 (5th Cir. 1977), overruled on other grounds,

Gautreaux v. Scurlock Marine, Inc., 107 F.3d 331, 339 (5th Cir. 1997), our

predecessor held that, where an appellant did not specify on appeal how a district

court’s decision was in error, the Court had no basis on which to consider the

appeal. Davis, 549 F.2d at 324. In the instant case, Leslie Perkins argues that

                                          11
“[t]he [sheer] volume of these conversations improperly became the focus of the

trial and prejudice overcame any possible probative value,” but she gives no

explanation as to what was on the tapes, why it was improper for them to become

the focus of the trial, or how they were prejudicial. With no substantive arguments

to consider on these points, we do not address them.

                           III. Prosecutorial Misconduct

      Perkins argues that the prosecutor engaged in misconduct by: (1) attempting

to exclude minority jurors, (2) engaging in a variety of personal attacks during the

trial, (3) failing to redact a tape, and (4) failing to call Joel Perkins as a witness

after suggesting that it would. In assessing claims of prosecutorial misconduct, we

apply a two-part test:

      the challenged statements must be improper, and must have
      prejudicially affected the defendant’s substantial rights. A
      defendant’s substantial rights are prejudicially affected when a
      reasonable probability arises that, but for the remarks, the outcome
      would be different. Claims of prosecutorial misconduct are fact
      specific inquiries which must be conducted against the backdrop of
      the entire record.

United States v. Hall, 47 F.3d 1091, 1098 (11th Cir. 1995).

      With respect to jury selection, Perkins argues that the prosecutor engaged in

misconduct by striking black jurors. However, Perkins does not cite Batson v.

Kentucky, 476 U.S. 79 (1986), or any other case to support her argument. Further,

                                            12
she gives no indication, and the transcript of jury selection gives no indication, of

how many blacks were in the venire, how many, if any, went unchallenged by the

prosecutor, and how many were ultimately allowed on the jury. When a defendant

fails to offer argument on an issue, it is abandoned. United States v. Cunningham,

161 F.3d 1343, 1344 (11th Cir. 1998). In the absence of supporting facts, together

with the absence of any law, her argument about jury selection must fail.

      Perkins’s second assertion of prosecutorial misconduct regards alleged

personal attacks and criticism of defense counsel made by the prosecutor during

trial. Perkins contends that the prosecutor improperly: (1) referred to Perkins as a

“drug dealer” when addressing the jury; (2) implied that there was information

from Brian, the informant who first supplied Agent Matschner with the tip about

Joel Perkins; (3) implied additional information by asking witnesses to explain or

give opinions about tape recordings; and (4) gave her personal opinion on the

validity of the defense presented by stating that “she never heard of a withdrawal

defense after a subject was arrested.” Perkins argues that the prosecutor’s

references to her as a “drug dealer” in her opening statement and closing argument

were improper under our precedent in United States v. Blakey, 14 F.3d 1557, 1560

(11th Cir. 1994). That case involved a statement that went outside the evidence

and that the government conceded at trial was not true. Blakey, 14 F.3d at 1560.

                                          13
In the instant case, the prosecutor’s statement was consistent with the evidence.

Furthermore, given the volume of evidence against her, Perkins has not shown that

there is a reasonable probability that, but for the challenged conduct of the

prosecutor, the outcome of the trial would have been different. See Hall, 47 F.3d

at 1098.

      Third, Perkins argues that the prosecutor failed to properly redact the tape

that included Leslie Perkins’s references to remaining silent and commented on

Leslie Perkins’s silence. She argues that the prosecutor commented during closing

argument that “the jury did not hear the Appellant deny possession or ownership

of drugs.” As discussed above, the failure to redact the tape of the jailhouse

conversation was harmless error because it “had no substantial and injurious effect

or influence in determining the jury’s verdict.” See Miller, 255 F.3d at 1285-86.

Thus, it similarly did not result in a reasonable probability that, but for the

challenged conduct of the prosecutor, the outcome of the trial would have been

different. See Hall, 47 F.3d at 1098. As for the reference to Perkins’s failure to

deny possession of drugs, this was a reference to a conversation with Johnson.

Thus, Perkins’s silence was not with respect to the court or to law enforcement,

but with respect to her own co-conspirator. Thus, the reference was not erroneous.

      Finally, Perkins argues that the government improperly advised the court

                                           14
and the defense that it would call Joel Perkins as a witness, and then did not do so,

after it had forced the defense to address before the jury the fact that Joel Perkins

had pled guilty and was cooperating with the government. Leslie Perkins has

failed to show how her being forced to address before the jury the fact that Joel

Perkins had pled guilty and was cooperating with the government created a

reasonable probability that, but for the challenged conduct of the prosecutor, the

outcome of the trial would have been different. See Hall, 47 F.3d at 1098. For

these reasons, we find no evidence of prejudicial prosecutorial misconduct.

                       IV. Denial of Motion for New Trial

      Perkins argues that the verdict was against the weight of the evidence and

thus the district court erred in denying her motion for a new trial. We review a

district court’s denial of a motion for a new trial for abuse of discretion. United

States v. Riley, 211 F.3d 1207, 1208, vacated on other grounds, 232 F.3d 844

(11th Cir. 2000). In reviewing a motion for a new trial based on a claim that the

verdict is against the great weight of the evidence:

      [i]f the court concludes that, despite the abstract sufficiency of the
      evidence to sustain the verdict, the evidence preponderates
      sufficiently heavily against the verdict that a serious miscarriage of
      justice may have occurred, it may set aside the verdict, grant a new
      trial, and submit the issues for determination by another jury.

United States v. Martinez, 763 F.2d 1297, 1312 (11th Cir. 1985) (internal citations

                                          15
and quotation marks omitted).

       As discussed above, many of the errors alleged by Leslie Perkins were not

errors. Taking Perkins’s claims together with the weight of the evidence

arguments discussed above, and weighing them against the strength of the

government’s case, the cumulative effect does not result in a miscarriage of

justice, and the district court did not abuse its discretion by denying the motion for

a new trial.

                                   V. Sentencing

      Perkins argues that the district court committed two errors in sentencing.

First, she contends that the court erred by enhancing her sentence for the presence

of Johnson’s gun. She argues that the absence of jury finding on this issue

violates United States v. Booker, 543 U.S. 220, 244 (2005), and that the

enhancement was not properly applied nor factually supported. Second, she

argues that the district court clearly erred in finding that no reduction was

appropriate for her role in the offense.

      “Because [Leslie Perkins] objected to the enhancements to [her] sentence in

the district court, we review the sentence [de novo]. We will reverse the district

court only if any error was harmful.” United States v. Paz, 405 F.3d 946, 948

(11th Cir. 2005) (internal citations omitted).

                                           16
      With respect to the lack of jury findings as to the firearm enhancement, we

find no error. If the district court applies the Guidelines as advisory, nothing in

Booker prohibits it from making, under a preponderance-of-the-evidence standard,

additional factual findings that go beyond a defendant’s admission. United States

v. Chau, 426 F.3d 1318, 1323-24 (11th Cir. 2005); United States v. Crawford, 407
F.3d 1174, 1178-79 (11th Cir. 2005). Perkins’s constitutional Booker argument

thus fails because the district court applied the Guidelines as advisory and was

thus permitted to make additional factual findings by a preponderance of the

evidence. Chau, 426 F.3d at 1323-24.

      With respect to the proper application of the firearm enhancement,

§ 2D1.1(b)(1) of the United States Sentencing Guidelines provides that, with

respect to the instant offense conduct involved in Count 1, conspiracy to import

cocaine, “[i]f a dangerous weapon (including a firearm) was possessed,” the base

offense level is increased by two. U.S.S.G. § 2D1.1(b)(1). We have held that:

      for a § 2D1.1(b)(1) firearms enhancement for co-conspirator
      possession to be applied to a convicted defendant, the government
      must prove by a preponderance of the evidence: (1) the possessor of
      the firearm was a co-conspirator, (2) the possession was in
      furtherance of the conspiracy, (3) the defendant was a member of the
      conspiracy at the time of possession, and (4) the co-conspirator
      possession was reasonably foreseeable by the defendant.

United States v. Gallo, 195 F.3d 1278, 1284 (11th Cir. 1999).

                                          17
      In the instant case, Agents Matschner and Coddington both testified that

Johnson had a gun at the time of the boat-to-boat transfer. Based on the evidence

of Johnson being the source of the drugs and the discussions between Agent

Matschner, Joel Perkins, Leslie Perkins, and Johnson, the evidence supports the

finding that Johnson was a co-conspirator in the conspiracy to import cocaine.

Johnson’s possession of the gun at the time of the transfer of the cocaine was thus

in furtherance of the conspiracy. Because Leslie Perkins fulfilled her role in the

conspiracy by boarding the undercover boat for the purpose of being responsible

for the drugs, the evidence indicates that she was a member of the conspiracy at

the time of Johnson’s possession. Finally, because there is a “frequent and

overpowering connection between the use of firearms and narcotics traffic,”

United States v. Cruz, 805 F.2d 1464, 1474 (11th Cir. 1986), and because Leslie

Perkins was on the Boston Whaler with Johnson at the time Matschner testified

that he saw the gun, the evidence indicates that it was reasonably foreseeable to

Perkins that Johnson possessed a gun in furtherance of the conspiracy.

Accordingly, the district court did not clearly err in finding, by a preponderance of

the evidence, that all four Gallo prongs were met, and thus did not err in applying

the two-level enhancement for the presence of Johnson’s gun.

      Perkins’s second argument about sentencing is her conclusory statement

                                         18
that the district court’s factual finding that no role reduction was warranted “was

not substantiated and in fact constituted clear error.” Perkins offers no support

and explains no argument in support of this conclusion, thus we need not address

it. See Cunningham, 161 F.3d at 1344 (holding that, when a defendant fails to

offer argument on an issue, it is abandoned).

      Upon review of the pleadings, the sentencing transcript, and upon

consideration of the briefs of the parties, we find no reversible error.

      AFFIRMED.




                                          19